Exhibit 10.12
PROFESSIONAL SERVICES AGREEMENT
THIS PROFESSIONAL SERVICES AGREEMENT (“the Agreement”) executed effective as of
the 1st day of April, 2010, is entered into by and between Meridian Bioscience,
Inc., an Ohio corporation with a principal place of business at 3471 Riverhills
Drive, Cincinnati, Ohio 45244, USA (“Meridian”), and Antonio Alessandro Interno,
an Italian citizen residing at Via Solferino 41, 20023 Cerro Maggiore, Milan,
Italy (“Mr. Interno”).
WHEREAS, Meridian desires to build and promote brand awareness and equity within
Africa, Europe, the Middle East and Scandinavia; and
WHEREAS, Mr. Interno has the knowledge, experience and desire to assist Meridian
in this capacity.
NOW THEREFORE, in reliance on the foregoing, and in consideration of the mutual
covenants set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Meridian and
Mr. Interno agree as follows:

  1.   Professional Services. Mr. Interno shall provide professional services to
Meridian with the objective to build and promote brand awareness and equity
within Africa, Europe, the Middle East and Scandinavia, related to the Meridian
Bioscience trade name. Mr. Interno shall perform such services to, and on behalf
of, Meridian on a monthly basis, including, but not limited to, the following
(“Services”):

  a.   Meetings with key opinion leaders, hospitals, laboratories, physicians
and other healthcare diagnostic supply chain participants with the objective of
promoting the Meridian brand;     b.   Monitoring competitors for possible
intellectual property infringement that could harm the Meridian brand;     c.  
Searching and identifying potential product sourcing opportunities that could
complement the Meridian brand; and     d.   Other similar activities with the
objective of promoting the Meridian brand.

Mr. Interno shall perform all Services under this Agreement outside the United
States as an “independent contractor” and not as an employee or agent of
Meridian or any of Meridian’s subsidiary companies. Mr. Interno is not
authorized to assume or create any obligation or responsibility, express or
implied, on behalf of, or in the name of, Meridian or to bind Meridian in any
manner. For sake of clarity, Mr. Interno shall not be authorized to negotiate or
execute contracts or any type of business transaction on behalf of Meridian.
Mr. Interno warrants, represents and covenants that he shall provide the
Services in good faith and in a diligent, businesslike and professional manner.

 

 



--------------------------------------------------------------------------------



 



  2.   Fees and Payments. Meridian shall pay Mr. Interno as full payment for
Services rendered by him hereunder, at a monthly rate of Six Thousand Five
Hundred Euros (€6,500) (“Professional Services Fee”). The Professional Services
Fee shall be payable by Meridian on the 15th calendar day of each month,
provided that prior to the 10th calendar day of each month, Mr. Interno has
submitted to Meridian an invoice that provides sufficient detail of the Services
performed for that month. Mr. Interno shall submit his invoices to Meridian’s
Chief Financial Officer or Chief Executive Officer via e-mail or facsimile.

Meridian and Mr. Interno acknowledge that this Professional Services Fee
includes reimbursement for any out-of-pocket costs that he may incur in his
performance of his obligations under this Agreement.

  3.   Term. Subject to the provisions of this Section 3, the term of this
Agreement (the “Term”) shall commence on the date hereof and end on April 1,
2011, unless this Agreement is terminated or extended by mutual written
agreement of the parties. Notwithstanding the foregoing, this Agreement and all
rights of Mr. Interno under this Agreement will terminate (except as otherwise
provided in this Section):

  a.   Upon the death of Mr. Interno;     b.   Upon the disability of
Mr. Interno (as defined below), immediately upon notice from either party to the
other; or     c.   Upon 30 days written notice by either party.

For purposes of Section 3(b), Mr. Interno will be deemed to have a “disability”
if, for physical or mental reasons, Mr. Interno is unable to perform the
essential functions of Mr. Interno’s duties under this Agreement for one hundred
twenty (120) consecutive days, or one hundred eighty (180) days during any
twelve (12) month period, as determined in accordance with this Section 3(b).
The disability of Mr. Interno will be determined by a medical doctor selected by
written agreement of Meridian and Mr. Interno upon the request of either party
by notice to the other. If Meridian and Mr. Interno cannot agree on the
selection of a medical doctor, each of them will select a medical doctor and the
two (2) medical doctors will select a third medical doctor who will determine
whether Mr. Interno has a disability. The determination of the medical doctor
selected under this Section 3(b) will be binding on both parties. Mr. Interno
must submit to a reasonable number of examinations by the medical doctor making
the determination of disability under this Section 3(b), and Mr. Interno hereby
authorizes the disclosure and release to Meridian of such determination and all
supporting medical records. If Mr. Interno is not legally competent,
Mr. Interno’s legal guardian or duly authorized attorney-in-fact will act in
Mr. Interno’s stead, under this Section 3(b) for the purposes of submitting
Mr. Interno to the examinations, and providing the authorization of disclosure,
required under this Section 3(b).

 

-2-



--------------------------------------------------------------------------------



 



  4.   Authority and Indemnification of Meridian. Mr. Interno represents that he
is not restricted or prohibited in any manner from entering into this Agreement
and performing the duties for Meridian as herein provided. Mr. Interno shall
indemnify and save harmless Meridian from any damages, liabilities, actions,
suits or other claims, and from reasonable attorneys’ fees and costs incurred by
Meridian in defending against same, should Mr. Interno’s representations set
forth in this Section 4 be challenged.     5.   Severability. If any of the
provisions of this Agreement are held to be illegal, invalid or unenforceable in
any respect, Meridian and Mr. Interno agree that such term or provision shall be
deemed to be modified to the extent necessary to permit its enforcement to the
maximum extent permitted by applicable law. If any of the provisions of this
Agreement are held to be illegal, invalid or unenforceable in any respect, the
remainder of this Agreement and all other provisions hereof shall not be
affected thereby.     6.   Parties Bound. This Agreement shall be binding upon
and shall inure to the benefit of the parties and their respective heirs,
administrators, executors, legal representatives, successors and permitted
assigns; provided, however, that Mr. Interno shall not assign any of
Mr. Interno’s rights or delegate any of his duties hereunder without the prior
written consent of Meridian. Meridian shall not assign any of its rights or
delegate any of its duties hereunder to any person or entity without the prior
written consent of Mr. Interno.     7.   Governing Law. This Agreement shall be
governed by the internal substantive laws of the State of Ohio, USA.     8.  
Entire Agreement and Amendments. Meridian and Mr. Interno agree that this
Agreement constitutes the entire agreement between them with respect to the
subject matter hereof, and that any and all prior discussions, negotiations,
agreements and understandings including, without limitation, any prior agreement
between Meridian and Mr. Interno are hereby superseded. The terms and provisions
of this Agreement shall not be changed, amended, waived, modified or terminated
in any respect whatsoever except by a written instrument executed by Meridian
and Mr. Interno.     9.   No Waiver of Rights. Neither any failure nor any delay
on the part of Meridian in exercising any right, power or privilege hereunder
shall operate as a waiver thereof on the part of Meridian nor shall a single or
partial exercise thereof preclude any other or further exercise or the exercise
of any other right, power or privilege by Meridian.     10.   Notice. Any and
all notices given or required to be given hereunder shall be sent by personal
delivery or by certified mail, return receipt requested, and shall conclusively
be deemed to have been received on the date such notice is delivered at the
address specified below (or such other address as may be specified in writing by
the parties hereof) or, in the case of certified mail, on the fifth (5th)
business day following the date on which it was mailed.

 

-3-



--------------------------------------------------------------------------------



 



         
 
  If to Meridian:   MERIDIAN BIOSCIENCE, INC.
 
       
 
      3471 River Hills Drive
 
      Cincinnati, Ohio 45244
 
      Attention: John A. Kraeutler
 
            If to Mr. Interno, at the address set forth on the first page
hereof.

  11.   Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same agreement.     12.   Headings; Gender; Number. The
headings contained in this Agreement are for convenience only and shall not be
construed as substantive provisions of this Agreement. Words of any gender shall
include any other gender, unless the context requires otherwise. Singular words
shall include the plural and plural words shall include the singular, unless the
context requires otherwise.

[Remainder of page is blank. Signature page follows.]

 

-4-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

                  WITNESSES:   Company:    
 
                    MERIDIAN BIOSCIENCE, INC.    
 
                /s/ Melissa Lueke   By:   /s/ John Kraeutler                  
 
      Name:
Title:   John Kraeutler
CEO    
 
                    ANTONIO ALESSANDRO INTERNO:    
 
                /s/ Fabio Rossella   /s/ Antonio Alessandro Interno            
 

 

-5-